Citation Nr: 0828118	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  04-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
granulomatous colitis with right hemicolectomy, ileo-
transverse colostomy, and anal fissure, currently rated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for skin 
eruptions, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1977. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied increased ratings for the 
service-connected gastrointestinal and skin disorders.

In December 2006, the veteran presented oral testimony at a 
hearing held at the RO before the undersigned Veterans Law 
Judge, a transcript of which has been associated with the 
veteran's claims file.

In March 2007, the Board remanded the two claims for further 
development.  The case has been returned to the Board.

The issue of an increased rating for skin eruptions is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The objective clinical findings show that the veteran's 
service-connected granulomatous colitis with right 
hemicolectomy, ileo-transverse colostomy, and anal fissure is 
manifested by the following: moderate impairment for walking, 
lifting, and sitting; abdominal pain; complaints of daily 
loose stools; and no residuals of an ileo-transverse 
colostomy or an anal fissure.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
granulomatous colitis with right hemicolectomy, ileo-
transverse colostomy, and anal fissure, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
service-connected granulomatous colitis with right 
hemicolectomy, ileo-transverse colostomy, and anal fissure 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased disability rating for 
granulomatous colitis with right hemicolectomy, ileo-
transverse colostomy, and anal fissure, currently rated as 30 
percent disabling.

The veteran is seeking increased rating for his service-
connected granulomatous colitis with right hemicolectomy, 
ileo transverse colostomy, and anal fissure.  

The issue of the veteran's entitlement to an increased rating 
for skin eruptions is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




Stegall concerns

In March 2007, the Board remanded the issue of an increased 
rating for the service-connected gastrointestinal disorder to 
the VA AMC to provide the veteran appropriate notice under 
the Veterans Claims Assistance Act of 2000 (VCAA); to obtain 
additional records, to include VA treatment records and 
records of Dr. A.; and to schedule the veteran for a VA 
examination.  In April 2007, the AMC provided appropriate 
VCAA notice to the veteran [this will be discussed in greater 
detail immediately below].  The RO obtained the identified VA 
treatment records.  With respect to the records of Dr. A., 
the veteran did not authorize the release of Dr. A.'s 
records, as was requested in the April 2007 letter.  The 
veteran underwent a VA examination in December 2007, which 
was limited by the veteran's lack of cooperation.  The AMC 
readjudicated the case in a May 2008 supplemental statement 
of the case (SSOC). 

In an August 2008 appellant's post-remand brief, the 
veteran's representative argues that the AMC failed to comply 
with the directives of the March 2007 remand by not 
requesting the records of Dr. A.  However, the AMC could not 
request such records without a current authorization by the 
veteran, which as noted above he did not provide.
 
In the August 2008 appellant's post-remand brief, the 
representative also asserts that the veteran should be 
afforded another examination and that the veteran should be 
advised that his failure to cooperate could lead to a final 
denial of his claim.  The Board disagrees.  The sole reason 
that the physical examination was inadequate is that the 
veteran refused to be examined.  The representative asks the 
Board to consider the facts that the veteran may have had 
differences with the examiner and that the examiner is no 
longer employed by VA.  The Board notes that the 
representative has not identified any conflicts with 
specificity, and does not accept the representative's 
innuendo about the VA examiner as evidence of unprofessional 
conduct by the VA examiner.  The Board adds that the veteran 
was in essence informed that he needed to do more than just 
report for the examination - that is, he needed to cooperate 
with the VA examiner - because his examination-notice letter 
informed him that "[w]ithout the examination, we may have to 
deny your claim."  June 6, 2007, letter, page 1. 

Therefore, the Board finds that the RO has complied with the 
directives of the March 2007 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in April 
2007, which was specifically intended to address the 
requirements of the VCAA.  The VCAA letter informed the 
veteran of the evidence necessary to establish entitlement to 
an increased rating.  

As for the evidence to be provided by the veteran, in the 
April 2007 VCAA letter the AMC asked the veteran to identify 
and send relevant medical evidence.  The RO provided the 
veteran with VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for each private or other non-VA doctor and medical care 
facility that treated him for his claimed disability.

Moreover, in the April 2007 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claim.  VA examinations were conducted in 
November 2002 and December 2007.

The April 2007 VCAA letter also advised the veteran that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the AMC told the veteran that he should 
submit any evidence in his possession relevant to his claim, 
as follows:  "Let us know if there is any other evidence or 
information that you think will support your claim.  If you 
have any evidence in your possession pertaining to your 
claim, please send it to us."  The April 3, 2007 VCAA 
letter, page 2.  The VCAA letter thus complied with the 
"give us everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353, 23,353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue.  
The veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and as to effective date, element 
(5), in the April 2007 letter.

(iii.)  Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
April 2007 VCAA letter the veteran was informed that he may 
submit evidence showing that his service-connected 
gastrointestinal disorder had increased in severity.  In the 
letter, the veteran was informed that evidence showing an 
increase in severity may include a statement from his doctor 
containing the physical and clinical findings, the results of 
any laboratory tests or x-rays, and the dates of examinations 
and tests.  In that letter, the AMC also told the veteran 
that he may submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has become worse.  
The AMC also notified the veteran that he may submit his 
statement in which he completely describes his symptoms, 
their frequency and severity, and other involvement to 
include additional disablement.  In the April 2007 VCAA 
letter, the veteran was also informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how your condition affects his ability to work; and 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affect you.  Therefore, the 
veteran was informed that to substantiate a claim, he must 
provide medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result, such as the Diagnostic Code pertaining to the 
veteran's skin eruptions.  Thus, the second prong of the 
holding in Vazquez-Flores is not applicable to this claim.

As to the third prong of the holding in Vazquez-Flores, in 
the April 2007 VCAA letter the AMC informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The AMC stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The AMC indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The AMC stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the April 2007 VCAA letter the veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.  

(iv.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated in February 2003, prior to the 
April 2007 VCAA letter.  However, following the issuance of 
the VCAA letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  Specifically, the 
claim was readjudicated in SSOC issued in May 2008.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice.

(v.)  General comments 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes VA treatment records and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.

As was noted in the Stegall discussion above, the AMC 
requested in the April 2007 VCAA letter that the veteran 
authorize the release of records from private medical 
providers, to include Dr. A..  However, the veteran has not 
authorized the release of records for Dr A., nor has he 
submitted those records.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.  To the extent that such records are pertinent to 
his claim and are still not in the record, their absence is 
entirely the responsibility of the veteran.  Therefore, no 
further development with regard to Dr. M.'s records is 
necessary.
 
Also, the veteran did not cooperate during the December 2007 
VA examination.  Other than taking a barium enema test, the 
veteran did not allow the VA examiner to examine any part of 
his body.  To the extent that a physical examination is 
pertinent to his claim, the lack of a physical examination is 
entirely the responsibility of the veteran.  Therefore, no 
further development with regard to a physical examination is 
necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  He testified at a hearing before the undersigned 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to one of the issues on appeal.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific schedular criteria

According to the schedule of ratings for disabilities of the 
digestive system, 38 C.F.R. § 4.114 dictates that ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Under Diagnostic Code 7323, a 10 percent disability rating is 
awarded for moderate impairment, with infrequent 
exacerbations; a 30 percent disability rating is awarded for 
moderately severe impairment, with frequent exacerbations; a 
60 percent disability rating is awarded for severe 
impairment, with numerous attacks yearly and with 
malnutrition, with health only fair during remissions; and a 
100 percent rating is awarded for pronounced impairment, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complications such as liver 
abscess.

Diagnostic Code 7329 provides ratings for resection of the 
large intestine.  Resection of the large intestine with 
slight symptoms is rated 10 percent disabling.  Resection of 
the large intestine with moderate symptoms is rated 20 
percent disabling.  Resection of the large intestine with 
severe symptoms, objectively supported by examination 
findings, is rated 40 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7329 (2007).  Where residual adhesions 
constitute the predominant disability, rate under Diagnostic 
Code 7301 (peritoneum, adhesions of).

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no changes to Diagnostic 
Code 7323 or Diagnostic Code 7329.

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal that 
demonstrates that, in addition to the service-connected 
granulomatous colitis with right hemicolectomy, ileo-
transverse colostomy, and anal fissure, the veteran has been 
diagnosed with a colonic stricture/rectal mass consistent 
with cancer.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

Assignment of diagnostic code

The veteran's gastrointestinal disability is currently rated 
under Diagnostic Code 7323.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
The Board has considered whether another rating code or codes 
are "more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

With respect to Diagnostic Code 7323 and 7329, the question 
is whether the colitis or the residuals of the resection of 
the large intestine is the predominant disability.  The 
medical evidence, to include reports of the November 2002 and 
December 2007 VA examinations and the April 2008 addendum to 
the more recent VA examination, reveal a current diagnosis of 
colitis.  However, the medical evidence does not indicate 
that the veteran has any current residuals of the resection 
of the large intestine that are separate from the symptoms of 
colitis.  Furthermore, the reports of the November 2002 VA 
examinations show diagnoses of no residuals of ileo-
transverse colostomy and no residuals of anal fissure.  
Similarly, the report of the December 2007 VA examination 
reflects that there was no evidence of a colostomy.  
Therefore, the medical evidence shows that the veteran's 
colitis reflects the predominant disability picture.  
Accordingly, the Board will employ Diagnostic Code 7323 to 
rate the veteran's service-connected gastrointestinal 
disability.  

Schedular rating

The reports of the December 2002 VA examinations do not 
describe the severity of the colitis.  The report of the 
December 2007 VA examination shows that the colitis is 
manifested by moderate impairment for walking, lifting, and 
sitting; abdominal pain; and complaints of daily loose 
stools.  As noted above, the veteran refused a physical 
examination that might have further determined the current 
manifestations of his colitis.  The April 2008 addendum to 
the December 2007 VA examination reflects that the level of 
the severity of his service-connected colitis cannot be 
determined without mere speculation due to the persistent 
lack of cooperation and refusal for further evaluation by the 
veteran.  Moreover, the VA outpatient medical records do not 
show treatment for colitis.  The veteran himself reported at 
the December 2007 VA examination that he had not seen a 
medical doctor for his colitis in two years.  Furthermore, 
there is no competent medical evidence of malnutrition.  
Therefore, the medical evidence does not show that the 
veteran's colitis is severe in nature, with numerous attacks 
a year and malnutrition and with the veteran's health being 
only fair during remissions.  

As noted above, there are no current residuals of ileo-
transverse colostomy or anal fissure.  As for the resection 
of the large intestine, the medical evidence does not 
indicate that the veteran has any current residuals of the 
resection of the large intestine that are separate from the 
symptoms of colitis.  Thus, the medical evidence does not 
show that the severity of the overall disability warrants an 
elevation to the next higher evaluation under Diagnostic Code 
7323.

In short, the schedular criteria for the assignment of a 60 
percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7323 have not been met or 
approximated.  

Esteban consideration

The medical evidence shows that the veteran has two 
postoperative scars.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R.§ 4.25 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2007); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Board has thus given 
thought as to whether the veteran's postoperative scars may 
be separately compensated.

The Board remanded the veteran's claim to determine the 
extent of the severity of the postoperative surgical scars.  
However, at the December 2007 VA examination, the veteran 
refused to let the examiner measure or otherwise examine the 
scars.  The report of the November 2002 VA miscellaneous 
digestive conditions examination merely shows an old healed 
scar over the right lower quadrant that was approximately 9.0 
centimeters (cms) in length and an old healed scar from the 
mid thorax to the symphysis pubis that was approximately 18.0 
cms in length.  The latter scar was described as having some 
disfigurement, but no other specific findings were reported.  
Specifically, the November 2002 VA examiner did not report 
how wide the scars were.

In short, although post-surgical scars are present, they have 
not been described as symptomatic beyond being disfiguring 
based on length.  Separate application of the diagnostic 
codes involving scars under 38 C.F.R. § 4.118 under the old 
or new criteria would therefore not avail the veteran.  He 
has not contended otherwise.

A colonic stricture/rectal mass consistent with cancer has 
been diagnosed.  However, the medical evidence does not show 
that this abnormality, regardless of whether it is benign or 
malignant, is part of the service-connected gastrointestinal 
disability.  Therefore, a separate disability rating pursuant 
to Diagnostic Code 7333 (rectum and anus, stricture of), 
Diagnostic Code 7343 (malignant neoplasms of the digestive 
system, exclusive of skin growths), or Diagnostic Code 7344 
(benign neoplasms, exclusive of skin growths) is not 
warranted.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  The Court held that 
the relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim. 

The veteran's most recent claim for increased disability 
rating for his gastrointestinal disorder was filed on October 
10, 2001.  In this case, therefore, the relevant time period 
is from October 10, 2000 to the present.

The Board has determined that a disability rating in excess 
of 30 percent is not warranted.  It does not appear that the 
disability has changed appreciably during the period under 
consideration.  Throughout the period starting in October 
2000, there were no clinical findings sufficient to justify 
the assignment of a higher or lower rating.  Accordingly, 
staged ratings are not appropriate.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The AMC considered the veteran's claim pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for 
the increased disability rating at issue.

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected gastrointestinal disability is inadequate.  Due to 
the veteran's lack of cooperation, there is no medical 
evidence showing that a comparison between the level of 
severity and symptomatology of the veteran's colitis with the 
established criteria found in the rating schedule for 
ulcerative colitis indicates that the rating criteria do not 
reasonably describe the veteran's disability level and 
symptomatology.   

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his 
service-connected gastrointestinal disability.  Indeed, it 
does not appear from the record that he has been recently 
hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran is currently unemployed.  At the December 2006 
hearing, the veteran reported that he had recently lost jobs 
because of his service-connected gastrointestinal disorder 
and that he could only work at temporary jobs.  However, 
based on the veteran's lack of cooperation, there is nothing 
in the record which suggest that the service-connected 
gastrointestinal disability itself alone markedly interfered 
with his ability to work.  In other words, there is nothing 
in the record to indicate that this service-connected 
disability on appeal causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The Board therefore 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
granulomatous colitis with right hemicolectomy, ileo-
transverse colostomy, and anal fissure.  The claim is 
therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected granulomatous colitis with right hemicolectomy, 
ileo-transverse colostomy, and anal fissure is denied.


REMAND

2.  Entitlement to an increased disability rating for skin 
eruptions, currently rated as 10 percent disabling.

The April 2007 VCAA letter did not inform the veteran that he 
is rated under a Diagnostic Code that contains criteria 
necessary for a entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  See Vazquez-Flores, supra.  In 
this case, specific measurements as to percent of the entire 
body and percent of exposed areas are used to rate the 
veteran's skin disability.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the United States 
Court of Appeals for the Federal Circuit held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so. 

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to Vazquez-
Flores should be furnished to the 
veteran, with a copy to his 
representative.  The VCAA notice should 
inform the veteran that he is rated under 
a Diagnostic Code that contains criteria 
necessary for a entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  

2.  If warranted by the evidentiary 
posture of the case, VBA should then 
review the record and readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


